Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION


   Amir Preisler, individually and on behalf of all others
   similarly situated,                                                    C.A. No:
                                             Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




          -v.-
   Client Services, Inc. and
   John Does 1-25

                                         Defendants.


         Plaintiff Amir Preisler (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

  Complaint by and through his attorneys, Zeig Law Firm LLC against Defendant Client Services,

  Inc., (hereinafter “Defendant CSI”), individually and on behalf of a class of all others similarly

  situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

  belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

  based upon Plaintiff's personal knowledge.

                                          INTRODUCTION

         1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

     response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

     practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

     that "abusive debt collection practices contribute to the number of personal bankruptcies, to

     material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                       1
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 10




     concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

     collection of debts" does not require "misrepresentation or other abusive debt collection

     practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, Congress created a

     private cause of action to provide consumers with a remedy against debt collectors who fail to

     comply with the FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory relief.
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 10




                                                 PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Broward, residing at 215 SE

     8th Ave, Apt. 1230, Ft. Lauderdale, FL 33301.

        8.      Defendant CSI is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

     and used in the FDCPA with an address at 3451 Harry S. Truman Blvd., Saint Charles, MO

     63301.

        9.      Upon information and belief, Defendant CSI is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                       CLASS ALLEGATIONS

        11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.     The Class consists of:

                a. all individuals with addresses in the State of Florida;

                b.   to whom Defendant sent a collection letter attempting to collect a consumer debt;

                c. that failed to properly identify and name the current creditor to whom the debt

                     was allegedly owed;

                d. which letter was sent on or after a date one (1) year prior to the filing of this

                     action and on or before a date twenty-one (2l) days after the filing of this action.

        13.     The identities of all class members are readily ascertainable from the records of
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 10




     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e, 1692g.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                    that the Plaintiff Class defined above is so numerous that joinder of all members

                    would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as

                    to all members of the Plaintiff Class and those questions predominance over any
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 5 of 10




                    questions or issues involving only individual class members. The principal issue

                    is whether the Defendants’ written communications to consumers, in the forms

                    attached as Exhibit A violate 15 USC §l692e, 1692g.

                c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                    The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                    the Defendants' common uniform course of conduct complained of herein.

                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                    class members insofar as Plaintiff have no interests that are adverse to the absent

                    class members. The Plaintiff is committed to vigorously litigating this matter.

                    Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                    complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                    any interests which might cause them not to vigorously pursue the instant class

                    action lawsuit.

                e. Superiority: A class action is superior to the other available means for the fair

                    and efficient adjudication of this controversy because individual joinder of all

                    members would be impracticable. Class action treatment will permit a large

                    number of similarly situated persons to prosecute their common claims in a single

                    forum efficiently and without unnecessary duplication of effort and expense that

                    individual actions would engender.

        18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff

     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 6 of 10




        19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).



                                    FACTUAL ALLEGATIONS

        20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.     Some time prior to April 7, 2020, an obligation was allegedly incurred to Citibank

     N.A. by the Plaintiff.

        22.     The Citibank N.A. obligation arose out of transactions in which money, property,

     insurance or services which are the subject of the transactions were primarily for personal,

     family or household purposes.

        23.     The alleged Citibank N.A. obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

        24.     Citibank N.A. is a “creditor” as defined by 15 U.S.C. §1692a(4).

        25.     Defendant CSI, a debt collector, was contracted by Citibank N.A., to collect the

     alleged debt which originated with Citibank N.A.

        26.     Defendants collect and attempt to collect debts incurred or alleged to have been

     incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.



                              Violation I – April 7, 2020 Collection Letter

        27.     On or about April 7, 2020, Defendant CSI sent Plaintiff a collection letter (the
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 7 of 10




     “Letter”) regarding the alleged debt currently owed to Defendant Citibank N.A. See Exhibit A.

         28.     The letter did not contain all the requirements of the ‘‘G Notice.'' Specifically, this

     letter deceptively and incorrectly states who the original or current creditor is to whom the

     alleged debt is owed.

         29.     The letter lists Citibank, N.A. as the “current creditor.”

         30.     However, it then states: “Our client, the current creditor referenced above, has placed

     the above Costco Visa [RTM] Card account with our organization for collections.”

         31.     The letter deceives and confuses the Plaintiff by first stating that their client is “the

     current creditor referenced above,” meaning, Citibank, N.A., and then contradicting itself by

     stating a different creditor, Costco Visa [RTM] Card.

         32.     The letter does not clarify and explain the role of Costco Visa [RTM] Card in this

     collection and the Plaintiff was easily confused as to the role of Costco Visa [RTM] Card and

     whether they are the original creditor.

         33.     The letter provides no information regarding the “Costco Visa [RTM] Card account,”

     and does not refer to it as a description of the debt and therefore can be easily confused as the

     current creditor.

         34.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

     consumer and especially the initial collection letter.

         35.     Mere allusions are not enough, but the letter must specifically and clearly state who

     the creditor is.

         36.     The defendant has failed to provide the consumer with a proper initial

     communication letter by failing to clearly identify the original and current creditors of the debt.
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 8 of 10




         37.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

     Plaintiff has been damaged.

         38.     Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

     Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

     the legally protected right to be not to be misled or treated unfairly with respect to any action

     for the collection of any consumer debt.

         39.     Defendant's deceptive, misleading and unfair representations with respect to its

     collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

     to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

     respond to the Defendant's demand for payment of this debt.

         40.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

     properly respond or handle Defendant’s debt collection because Plaintiff was unsure who the

     current creditor was due to the letter.

         41.     Plaintiff was confused and misled to his detriment by the statements in the dunning

     letter, and relied on the contents of the letter to her detriment.

         42.     Plaintiff would have pursued a different course of action, such as possibly

     considering the settlement offer, were it not for the confusing language regarding the letter which

     caused an apprehension as to the identity of the original creditor.



                               COUNT I
  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                 et seq.

         1.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 9 of 10




        2.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        3.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

        4.      Defendant violated said section by:

                a. Making a false and misleading representation in violation of §1692e(10).

        5.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.


                                   COUNT II
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                  §1692g et seq.

        6.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.

        7.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

        8.      Pursuant to 15 U.S.C. §1692g, a debt collector must notify the consumer of the name

     of the creditor to whom the debt is owed. §1692g(a)(2).

        9.      This notice must be clearly conveyed so that the consumer is clearly advised as to

     whom the alleged debt is owed.

        10.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

     of the current creditor who was attempting to collect a debt from him.


                                 DEMAND FOR TRIAL BY JURY
Case 0:21-cv-60754-AHS Document 1 Entered on FLSD Docket 04/06/2021 Page 10 of 10




         11.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Amir Preisler, individually, and on behalf of all others similarly

     situated demands judgment from Defendant CSI as follows:

         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;

         4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

         5.      Awarding pre-judgment interest and post-judgment interest; and

         6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.


         Dated: April 6, 2021                                  Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC

                                                               /s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               FL Bar No. 112306
                                                               3475 Sheridan Street, Suite 310
                                                               Hollywood, FL 33021
                                                               Telephone: 754-217-3084
                                                               Fax: 954-272-7807
                                                               justin@zeiglawfirm.com
                                                               Attorneys for Plaintiff
